DETAILED ACTION
The Examiner conducted a new prior art search within STN for the process of instant claim 2.  This did not retrieve applicable art.  See “SEARCH 6” in enclosed search notes.
The Examiner conducted a new prior art search within STN for the process of instant claim 3.  However, this new search retrieved applicable art.  Thus the Examiner is retracting the previous indication that claim 3 was free of the prior art (see paragraphs 28-29 in Non-Final Office Action of 06/25/2021).  See “SEARCH 7” in enclosed search notes and the prior art rejections, below.
A review of the “SEARCH 6” and “SEARCH 7” search results by inventor and assignee/owner name did not retrieve any new double patent references.
A review of the instant application’s inventors and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
As such, this is a second Non-Final Office Action since the new prior art rejections are not based on Applicants’ claim amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Election/Restrictions
Applicant’s election without traverse of Group II (claims 2-8), in the reply filed on June 2, 2021, is acknowledged.
The Election of Species Requirement of 12/02/2020 was previously withdrawn.  However the Restriction Requirement of 12/02/2020 is maintained.  Group I (claim 1) cannot be rejoined since it is drawn to a compound/composition claim whereas Applicants elected the method claims.  Elected method claims cannot be rejoined to non-elected compound/composition claims.
Applicants must cancel non-elected Group I claim 1 to move this application closer to allowance.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 2, 2021.
Current Status of 16/775,451
This Office Action is responsive to the amended claims of September 27, 2021.
Claims 2-8 have been examined on the merits.  Claim 2 is currently amended.  Claims 3-8 are original.
Priority
Applicants identify the instant application, Serial #:  16/775,451, filed 01/29/2020, as a U.S. Non-Provisional patent application, which claims Priority from U.S. Provisional Application 62/798,735, filed 01/30/2019.
The instant claims find support in the U.S. Provisional patent application 62/798,735.  Therefore, the effective filing date of January 30, 2019, has been assigned to the instant application.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of September 27, 2021.
The Examiner has reviewed the claim amendments and Reply of 09/27/2021.
The amendment to the Specification of September 27, 2021 striking “Novel” from the application title is formally accepted and entered into the record.  This renders moot the objection against having “Novel” in the application title (see paragraphs 17-18 of Non-Final Office Action of 06/25/2021) made in the previous Office Action.
The indefiniteness rejection against claim 2 (see paragraph 19-21 in previous Office Action) is rendered moot since Applicants added sufficient information informing the reader how the process of claim 2 is carried out.
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is drawn to a process to make a compound of genus formula (II) by reacting a compound of formula (b) with a compound of formula (c).  Per claim 3 construction, the variable Z of reactant formula (c) ends up in the product of formula (II).  Put another way, formula (c) provides the variable Z to the product of formula (II).  Thus, the embodiments of variable Z of formula (c) should identically match the choice of embodiments of variable Z for product formula (II).
As drafted, the variable Z of product formula (II) permits a phenyl or C3-7cycloalkyl.  However, variable Z of formula (c) only permits a phenyl.  As such, the metes and bounds of claim 3 are undefined (hence claim 3 is indefinite) since the artisan is left wondering what happened to the C3-7cycloalkyl for variable Z of formula (c)?  Also, why is Z permitted “one or more R5 substituents” in formula (II) but only one substituent R5 in formula (c)?
claims 4-8 are similarly rejected as indefinite since these claims refer back to base claim 3 but do not remedy the rationale underpinning this rejection.
This rejection can be rendered moot by reconciling the alternative embodiments and their optional substituents of variable Z for both the product formula (II) and reactant formula (c).  Wording for Z and the number of permitted substituents of Z from product formula (II) should be identical to wording for Z and the number of permitted substituents for formula (c).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by SPEAKE (WO 2019/245590 A1, already provided to Applicants).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same 
The reference SPEAKE teaches the following process:

    PNG
    media_image1.png
    602
    874
    media_image1.png
    Greyscale
 (page 26), wherein the circled compounds from SPEAKE match the product of instant formula (II), or reactants of instant formulae (a), (b), and (c), wherein halogen is bromine; R2 and R3 are each methyl; R4 is ethyl; X is CR1, wherein R1 is –CN; Ar is phenyl; L is –CH2CH2-; and Z is phenyl, which is further substituted with R5 wherein R5 claim 3.
The process, above, is also taught within the Specification (page 26) of U.S. Provisional 62/686,299 (see SPEAKE cover-sheet), and therefore, SPEAKE has an effectively filed date of June 18, 2018, which precedes the instant application’s effective filing date of January 30, 2019.

Claim 3 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by SPEAKE (WO 2019/245590 A1, already provided to Applicants).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The reference SPEAKE teaches the following process:

    PNG
    media_image2.png
    608
    1291
    media_image2.png
    Greyscale
 (page 40), wherein the circled compounds from SPEAKE match the product of instant formula (II), or reactants of instant formulae (a), (b), and (c), wherein halogen is bromine; R2 and R3 are each methyl; R4 is –CF3 (fluoromethyl); X is N; Ar is phenyl; L is –CH2CH2-; and Z is phenyl, which is further substituted with R5 wherein R5 is hydrogen and methyl.  Therefore, this process illustrates and anticipates instant claim 3.
The process, above, is also taught within the Specification (page 40) of U.S. Provisional 62/686,299 (see SPEAKE cover-sheet), and therefore, SPEAKE has an effectively filed date of June 18, 2018, which precedes the instant application’s effective filing date of January 30, 2019.

Claim 3 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by SPEAKE (WO 2019/245590 A1, already provided to Applicants).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a 
The reference SPEAKE teaches the process:

    PNG
    media_image3.png
    610
    1315
    media_image3.png
    Greyscale
 (page 41), wherein the circled compounds from SPEAKE match the product of instant formula (II), or reactants of instant formulae (a), (b), and (c), wherein halogen is bromine; R2 and R3 are each methyl; R4 is cyclopropyl; X is N; Ar is phenyl; L is –CH2CH2-; and Z is phenyl, which is further substituted with R5 wherein R5 is hydrogen and methyl.  Therefore, this process illustrates and anticipates instant claim 3
The process, above, is also taught within the Specification (page 41) of U.S. Provisional 62/686,299 (see SPEAKE cover-sheet), and therefore, SPEAKE has an effectively filed date of June 18, 2018, which precedes the instant application’s effective filing date of January 30, 2019.

Conclusion
Claims 3-8 are not presently allowable as written.
Claim 2 remains allowable for the rationale stated within paragraphs 24-27 of the Non-Final Office Action of June 25, 2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625